ORDER
The Court having ordered ANTHONY J. BALLIETTE of CAPE MAY COURTHOUSE, who was admitted to the bar of this State in 2000, to show cause why he should not be temporarily suspended from practice pending his compliance with the letter of admonition issued to him by the Disciplinary Review Board on December 11, 2012 (DRB 12-276) or why the Court should not take such other action as it deems appropriate;
And respondent having failed to appear on the Order to Show Cause;
And good cause appearing;
It is ORDERED that ANTHONY J. BALLIETTE is temporarily suspended from the practice of law, effective immediately, pending his compliance with the letter of admonition and until the further Order of the Court; and it is further
ORDERED that ANTHONY J. BALLIETTE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANTHONY J. BALLIETTE comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.